Citation Nr: 1730784	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  14-28 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A May 2006 rating decision continuing the denial of the Veteran's claim for bilateral hearing loss became final after the Veteran failed to submit additional evidence or file a notice of disagreement within one year of notification of the decision.

2.  New and material evidence raising a reasonable possibility of substantiating the claim has been added to the record since the May 2006 rating decision.




CONCLUSIONS OF LAW

1.  The May 2006 rating decision continuing the denial of the Veteran's claim for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  The criteria for reopening the Veteran's previously denied claim of service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This case is considered a fully grant of the Veteran's requested prayer relief, and, therefore, any failure on VA's part to notify and assist the Veteran is deemed harmless error.

New and Material Evidence

At issue is whether the Veteran has submitted new and material evidence to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.  As explained below, new and material evidence sufficient to reopen the claim has been submitted.

In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  The evidence to be considered in making this new and material evidence determination is that added to the record since the last final denial on any basis.  Evans v. Brown, 9 Vet. App. 27 (1996); see also Shade v. Shinseki, 24 Vet. App. 110, 120 (2010) (new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof).

The RO originally denied service connection for bilateral hearing loss in May 2006.  The decision became final after the Veteran failed to submit additional evidence or file a notice of disagreement within one year of notification of the decision.  The Veteran subsequently filed a claim to reopen the issue again, and, in July 2012, the RO found that the Veteran had not submitted new and material evidence.  The Veteran appealed.

The Board notes that a June 2014 statement of the case indicated that the RO had determined that new and material evidence had been submitted to reopen the Veteran's claim.  Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance, because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  

In the May 2006 rating decision, the RO denied the Veteran's claim, because the evidence of record did not establish that the Veteran's bilateral hearing impairment was incurred in or caused by active duty military due in part to the delayed onset between a current diagnosis of hearing loss and separation from service.  The Veteran subsequently submitted medical literature suggesting evidence of delayed onset of bilateral hearing loss.  Therefore, the evidence submitted since the last final denial is new and material, and the Veteran's claim for service connection for bilateral hearing loss is deemed reopened.


ORDER

New and material evidence having been received, the Veteran's previously denied claim for service connection for bilateral hearing loss is reopened.


REMAND

The Veteran contends that he is entitled to service connection for bilateral hearing loss.  The Veteran has already been service connected for tinnitus and his military noise exposure, through field artillery exposure, has been conceded.

The Veteran has submitted medical literature suggesting that there is a link between military service and delayed onset of hearing loss.  The Board finds that this is sufficient to trigger VA's duty to assist, and this matter must be remanded for another examination.  Additionally, Board policy presumes that prior to January 1, 1967 service department audiometric test results were reported in standards set forth by the American Standards Association (ASA), and that, in order to facilitate data comparison, service department audiometric test results prior to that date should be converted to International Standards Organization - American National Standards Institute (ISO-ANSI) standards.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange to provide the Veteran with a VA examination in order to answer the following questions:

1a.  Is it at least as likely as not (50 percent or not) that the Veteran's bilateral hearing loss either began during or was otherwise caused by his military service, to include as a result of noise exposure therein?  Why or why not? 

1b.  Is it at least as likely as not (50 percent or not) that the Veteran's bilateral hearing manifested within one year of separation from service?  Why or why not?

1c.  What is the significance if any of the medical literature submitted by the Veteran titled Noise and Military Service Implications for Hearing Loss and Tinnitus (available in VBMS: Document Type: Correspondence; Receipt Date: 11/18/2016)?  

1d.  What is the impact, if any, of the Veteran's service treatment records including his January 1966 separation examination after audiometric data being converted from the American Standards Association (ASA) to International Standards Organization - American National Standards Institute (ISO-ANSI) standards?  

2.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


